Third District Court of Appeal
                               State of Florida

                         Opinion filed September 3, 2014.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                               No. 3D13-1339
                          Lower Tribunal No. 11-5508
                             ________________


Teresa Arvizu, as Personal Representative of the Estate of Olegario
                           Rincon, etc.,
                                    Appellant,

                                        vs.

    Heights Roofing, Inc., Israel J. Garcia, and Hector Cabrera,
                                    Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Marc
Schumacher, Judge.

    Friedman, Rodman & Frank, P.A., and Raquel Y. Reyes-Lao and Ronald D.
Rodman, for appellant.

      Cole, Scott & Kissane, P.A., and Scott A. Cole and Daniel M. Schwarz, for
appellees.


Before ROTHENBERG, SALTER, and LOGUE, JJ.

      PER CURIAM.
      Although this case reflects a tragic workplace accident that cost Olegario

Rincon his life, there was insufficient evidence that his supervisors acted with

culpable negligence within the meaning of section 440.11(1)(b), Florida Statutes

(2009), as is required to remove this case from the ambit of the laws of Worker’s

Compensation. See Fla. Dep’t of Transp. v. Juliano, 864 So. 2d 11, 16 (Fla. 3d

DCA 2003) (holding there was no evidence of culpable negligence where

supervisors were merely aware of poor condition and could have done more to

remedy it); Mekamy Oaks, Inc. v. Snyder, 659 So. 2d 1290, 1291 (Fla. 5th DCA

1995) (holding supervisor’s removal of safety switch did not amount to crime of

culpable negligence). Summary judgment is affirmed.




                                       2